Mr. Justice Shields
delivered tbe opinion of tbe Court.
Complainant purchased certain property in Memphis, January 12, 1897, at a sale made under a deed of trust executed by W. M. Sledge, tbe then owner in possession, and bad tbe conveyance made to bim by tbe trustee registered January 19, 1897. W. M. Sledge continued in possession, tbrougb bis tenants, claiming that tbe sale was invalid, and on June 13, 1899, filed a bill against complainant, attacking it. Complainant filed an answer and crossbill, and on tbe bearing June 1, 1900, bis title was sustained, possession awarded him, and decree pronounced in bis favor against W. M. Sledge for $948.37, tbe rents accruing since bis purchase.
The defendants, who were real estate and rental agents of Memphis, were collecting the rents for W. M. Sledge previous to tbe purchase of complainant, and continued to collect and pay them over to bim until complainant recovered possession as stated. They had no notice of complainant’s claim to tbe property until April 18, 1899, when be notified them of bis purchase, and that be would bold them for rents collected. He made no other effort to obtain possession or collect tbe *300rents previous to June 1, 1900.
This bill is now brought to hold the defendants liable for the rents they collected as agents and paid to their principal, W. M. Sledge, from his tenants occupying the property after complainant’s purchase January 12,1897.
We are of the opinion that the complainant is not entitled to this relief. The complainant was not in possession of the property, and asserted no claim thereto previous to April, 1899. The parties occupying it held under W. M. Sledge, and were his tenants. They had no notice of complainant’s purchase. The defendants were the agents of W. M. Sledge, and collected the rents, voluntarily paid them by the actual tenants, for their principal. They were mere carriers or instruments through which the rents were paid by the occupants of the property to W. M. Sledge, whom they acknowledged as their landlord. The money was paid to the defendants to be paid to their principal, and they had no right to withhold it from him or question his right to it. When an agent pays to his principal money voluntarily paid to him for that purpose, without notice from the party from whom he receives it not to do so, the payment relieves him from all responsibility for it. Metcalf v. Denson, 4 Baxt., 565; Roach v. Turk, 9 Heisk., 709, 24 Am. Rep., 360.
It is said that the defendants had constructive notice from the registration of the complainant’s deed January 19, 1897, and actual notice from April 18, 1899, of complainant’s title to the property from which they *301■collected the rents, and that they are therefore liable to him. That is not true. Registration is only notice to ■creditors and subsequent purchasers, or parties claiming some interest in or lien upon the property. Frizzell v. Rundle, 88 Tenn., 397, 12 S. W., 918, 17 Am. St. Rep., 908.
Nor does the actual notice which complainant gaye ■defendants, April 18, 1899, aid him. The money which the defendants collected did not belong to him. It was not paid them for him. Defendants were not his agents. The money was paid to defendants to be paid to W. M. Sledge, and they had no right to withhold it from him upon the demand of the complainant. The parties who paid the money alone had the right to stop- it in the hands of the defendants for sufficient cause, and the defendants, having paid it to their principal without any notice from them, are discharged from all further liability for it. The complainant is not in any way prejudiced by the action of the defendants. W. M. Sledge is answerable to him for the rents which he received, and he has in fact recovered a judgment against him for them. Bank v. Washington Bank, 6 Pet., 8, 8 L. Ed., 299; Hancock v. Gomez, 58 Barb., 490; Aubry v. Fish, 36 N. Y., 47.
It is further said that the defendants were trespassers in collecting the rents, and therefore are liable along with their principal. If they were trespassers, they would be so liable, but they are not. They did not take possession of the property, but merely received the rents *302which the tenants had contracted to pay W. M. Sledge,, and delivered them to him.
The decrep of the chancellor is reversed, and the bill dismissed, with costs.